Citation Nr: 1222523	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-10 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right shoulder disability.

2.  Entitlement to service connection for multiple joints pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from May 1994 to September 1994 and from January 2003 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The issue of entitlement to service connection for multiple joints pain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The Veteran's current right shoulder disability, diagnosed as rotator cuff tendinitis, right shoulder, cannot be reasonably disassociated from his military service.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran is seeking service connection for a right shoulder disability.  He contends that he fell and injured his right shoulder while he was in Iraq in 2004, and that he has had recurrent pain in his right shoulder ever since.    

The Veteran served on active duty in the Army from May 1994 to September 1994 and from January 2003 to July 2005, including service in Iraq from May 2003 to April 2004.  

The Veteran's service treatment records document treatment for right shoulder pain.  A June 2004 treatment report noted his complaints of sharp pain in the right shoulder for the past 1 1/2 weeks.  The report concluded with a diagnosis of rotator strain versus tendinitis, and prescribed physical therapy as treatment.  An August 2004 physical therapy report noted an assessment of right shoulder pain, secondary to trauma, with impingement most probably due to rotator cuff tendinitis, without signs of rotator cuff tear.  A September 2004 physical therapy report noted that he had continued physical therapy for right shoulder pain for the past 4 to 5 months.  

In June 2006, the Veteran filed his present claim seeking service connection for a right shoulder disability.  In January 2007, a VA general physical examination was conducted.  The examination report noted the Veteran's complaints of ongoing right shoulder pain stemming from an injury while he was in Iraq in 2004.  The examination report noted that the Veteran was currently taking Sulindac for this condition.  Physical examination of the right shoulder was not conducted at that time, and the Veteran failed to report for the separate VA examination for joints which had been scheduled for him later that month.

In October 2008, a VA examination for joints was conducted.  The examination report noted the Veteran's inservice history of having injured his right shoulder.  He reported ongoing right shoulder pain, and that he treated this condition with Motrin and Norflex.  Physical examination of the right shoulder revealed a slightly reduced range of motion, crepitus, tenderness, and complaints of pain.  The report concluded with a diagnosis of rotator cuff tendinitis, right shoulder.  The VA examiner opined that the right shoulder disability was less likely as not related to the Veteran's military service.  In support of this opinion, the VA examiner noted that the Veteran had no treatment for this condition for more than one year after his discharge from the service.  

In October 2009, a VA examination for joints was conducted.  The report concluded with a diagnosis of rotator cuff tendinitis, right shoulder. 

Based on the foregoing, the evidence raises a reasonable doubt as to whether the Veteran's current right shoulder disability, diagnosed as rotator cuff tendinitis, was incurred or aggravated during his military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The VA examiner in October 2008 opined that the Veteran's current right shoulder disability was less likely than not related to his military service.  In contrast, the Veteran contends that he has had recurrent right shoulder pain ever since an inservice injury, and service treatment records document that he underwent physical therapy for rotator cuff tendinitis, right shoulder.  The Veteran is competent to report having a history of right shoulder pain since service, and there is no evidence which causes the Board to question his credibility.  Resolving any doubt in the Veteran's favor, service connection for rotator cuff tendinitis, right shoulder, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a  right shoulder disability is granted.


REMAND

The Veteran is seeking service connection for multiple joints pain.  

Remand is required for compliance with VA's duty to assist the Veteran in substantiating her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Review of the claims file revealed a variety of joint pain complaints.  However, it is unclear if all of these complaints are related to the Veteran's claim of service connection for multiple joints pain.  Thus, the RO must ask the Veteran to clarify where he is experiencing joint pain (other than his service-connected right shoulder, lumbar and cervical spine disabilities).  

An August 2009 treatment summary letter was received from private physician, N.O., M.D.  However, the actual treatment records from Dr. O. are not in the claims file.  

On his October 2009 VA examination for joints, the Veteran indicated that he had been prescribed a walker and a wheelchair for ambulation purposes.  The report also referenced that the Veteran's primary care physician was Dr. F.H., and that the Veteran had an upcoming appointment with Dr. H. set for October 22, 2009.  These records are also not in the Veteran's claims file.

Under these circumstances, the RO must attempt to obtain, with the Veteran's assistance, any additional treatment records which may be available.  

In October 2008, a VA examination for joints was conducted.  The examination report noted the Veteran's complaints of bilateral shoulder, wrist, knee, and ankle pain.  X-ray examination of the shoulders, knees and ankles revealed findings of mixed areas of osteopenia and osteosclerosis; and multiple sites of bony infarcts.  The report noted that further testing would be helpful for evaluation and assessment of this condition.  The report also indicated that these findings could represent an inflammatory, vascular medical condition, with metastatic disease to the bones being a less likely diagnosis.  In addition, the report noted that multiple bony infarcts could be a sign of sickle cell anemia and dysbaric events.  The VA examiner then stated that an opinion linking the Veteran's joint pain in the left shoulder, knees, and ankles to his active duty service could not be rendered without resorting to mere speculation because of the findings on his x-ray examinations.  

In a second VA examination for joints, conducted in October 2009, the VA examiner opined that the Veteran's multiple joints pain was not secondary to his service-connected spine disabilities.

A review of the available evidence of record since the October 2008 VA examination for joints suggests that the Veteran's multiple joints pain referred to by the Veteran is worsening.  The updated treatment records, along with a clarification of the disability claimed by the Veteran, should permit a more complete assessment of the Veteran's current multiple joints pain.  Under these circumstances, the RO must schedule the Veteran for another VA examination to ascertain and clarify the diagnosis or diagnoses for this condition, and provide an opinion as to whether it was incurred in or aggravated during service.

The RO issued its most recent statement of the case in February 2009.  Since that time, additional pertinent medical evidence has been obtained.  In February 2010, the RO issued a rating decision which addressed claims of service connection for disabilities involving specific joints.  The Board is unable to determine if this was meant to partition the Veteran's current claim on appeal.  In any event, additional pertinent records were obtained since the February 2010 rating decision, including the Veteran's records from the Social Security Administration.  Thus, the Board must return this matter to the RO for consideration of the additional evidence and issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to verify whether he desires to continue his appeal concerning the issue of service connection for multiple joint pains; and if so, the Veteran should be asked to clarify what joints he is experiencing pain in.

2.  Ask the Veteran to identify all VA and non-VA medical providers who have treated him for his claimed multiple joints pain since his discharge from the service in July 2005.

Regardless of his response, the RO must obtain treatment records relating to the Veteran, since July 2005, from the VA medical center in San Juan, Puerto Rico.

If any identified treatment records can not be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

3.  Schedule the Veteran for an examination to determine and clarify the diagnosis or diagnoses for the Veteran's claimed multiple joints pain; and obtain an opinion as to the onset/cause of each condition identified.  The claims folder and a copy of this remand must be made available to and reviewed by the examiner.  

Following a review of the Veteran's service and post service treatment records; the Veteran's statements; other lay statements; and private and VA clinical findings and evaluations reports, the examiner is to report in detail all pertinent symptomatology and findings related to the Veteran's claimed multiple joints pain.  The examiner is to identify all of the joints affected by this condition and provide a diagnosis for each and every disability identified involving the joints concerned.

For each diagnosed disability, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition was incurred or aggravated by the Veteran's military service (May 1994 and September 1994; and January 2003 to July 2005 (including the Persian Gulf from May 2003 to April 2004). 

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of his claim.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and placed in the claims file which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  

5.  After completing the above and any other development indicated, re-adjudicate the issue on appeal, including consideration of all new evidence received since the February 2009 statement of the case.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


